DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “60” has been used to designate both “three-dimensional representation 60” and “theoretical field lines 60”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “measuring a contact force applied to the tissue by the probe over the time period” and “a power level of the IRE pulses”.  It is unclear how just a single contact force is applied and then measured to the tissue over a “time period” (i.e., the originally filed disclosure discusses measurement of an “instantaneous” contact force “at a time t”) and how just a single “power level” of the pulses is used over a “time period” (i.e., the originally filed disclosure discusses measurement of an “instantaneous” power level delivered “at a time t”).  
Claim 9 recites similar limitations and is thus also rejected.
Claims 2-8 & 10-16 depend from claims 1 & 9 and are thus also rejected.

Claim Interpretation
In light of the specification, the “first calibrated exponent” and “second calibrated exponent” of the claims are interpreted as “numerical exponents having values”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-14 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Bar-Tal et al. (2017/0014181). 
Concerning claim 9, as illustrated in Figs. 1-4, Bar-Tal et al. disclose a system for applying irreversible electroporation pulses to tissue (apparatus 12 is capable of applying IRE pulses to tissue when using an appropriate IRE generator), the system comprising: 
a probe configured to applying irreversible electroporation (IRE) pulses to tissue over a time period to form a lesion in the tissue (probe 20 comprises electrodes 24 to form a lesion that receives energy to form a lesion; [0078], [0081]); and 
a processor (processor 46; [0079]) configured to: 
measure a contact force applied to the tissue by the probe over the time period (force module 56 measures the instantaneous contact force CF(t) at time t, by acquiring and evaluating signals from force sensor 25 in distal end 22; [0081], [0085]); 
calculate an IRE index based on the measured contact force and on a power level of the IRE pulses (processor 46 calculates, on a recurring basis, the value of ablation index IFTP to determine estimated size/depth of the lesion; [0086]); and 
cease application of the IRE pulses to the tissue in response to the calculated IRE index reaching a prespecified target IRE index value (processor checks if estimated size is equal to a desired size and ceases ablation if so; [0087]).
Concerning claim 10, Bar-Tal et al. disclose the processor is configured to calculate the IRE index by calculating an integral over the time period of a product of the contact force raised to a first calibrated exponent and the power raised to a second calibrated exponent ([0086]; Fig. 4; Claim 1). 
Concerning claim 11, Bar-Tal et al. disclose the processor is further configured to present the IRE index and the prespecified target IRE index value to a user ([0082]; Fig. 1).
Concerning claim 12, Bar-Tal et al. disclose the IRE index corresponds to an estimated volume of the lesion (Claim 4). 
Concerning claim 13, Bar-Tal et al. disclose the IRE index corresponds to an estimated depth of the lesion (Claim 5). 
Concerning claim 14, Bar-Tal et al. disclose the IRE index corresponds to an estimated diameter of the lesion (Claim 6). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Tal et al. (2017/0014181), as applied to claim 1.
claim 15, while Bar-Tal et al. disclose the measured power to be a function of measured current ([0019]), Bar-Tal et al. fail to specifically disclose the processor is further configured to measure the power level by measuring a peak voltage of the IRE pulses.  However, since it is well known to one of ordinary skill in the art that power can be calculated by sensed voltage and current, it would have been obvious to one of ordinary skill in the art to modify the invention of Bar-Tal et al. such that the processor is further configured to measure the power level by measuring a peak voltage of the IRE pulses as one of ordinary skill in the art recognizes the predictable result of a calculated power. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Tal et al. (2017/0014181), as applied to claim 1, in further view of Callas et al. (2012/0095459). 
Concerning claim 16, Bar-Tal et al. fail disclose the processor is further configured to simulate an electric field produced by the IRE pulses to estimate a planned depth of the lesion.  However, Callas et al. disclose a method of applying irreversible electroporation pulses to tissue comprising a processor (40) is further configured to simulate an electric field produced by the IRE pulses to estimate a planned depth of the lesion.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Bar-Tal et al. such that the processor is further configured to simulate an electric field produced by the IRE pulses to estimate a planned depth of the lesion in order to provide the benefit of displaying depth of the electric field to the operator as taught by Callas et al. ([0046])

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Tal et al. (2017/0014181) in view of Pearson et al. (2010/0250209). 
Concerning claim 9, as illustrated in Figs. 1-4, Bar-Tal et al. disclose method (method; Abstract), the method comprising: 
using a probe, applying energy to tissue over a time period to form a lesion in the tissue (probe 20 comprises electrodes 24 to form a lesion that receives energy to form a lesion; [0078], [0081]); 
measuring a contact force applied to the tissue by the probe over the time period (force module 56 measures the instantaneous contact force CF(t) at time t, by acquiring and evaluating signals from force sensor 25 in distal end 22; [0081], [0085]); 
calculating an IRE index based on the measured contact force and on a power level of the energy (processor 46 calculates, on a recurring basis, the value of ablation index IFTP to determine estimated size/depth of the lesion; [0086]); and 
ceasing application of the energy to the tissue in response to the calculated index reaching a prespecified target index value (processor checks if estimated size is equal to a desired size and ceases ablation if so; [0087]).
Bar-Tal et al. fail to disclose the method to be applying IRE electroporation pulses to tissue.  However, Pearson et al. disclose a method of estimating a treatment region of a device where the method can be performed using electroporation pulsed energy or RF ablation energy.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was effective filed to modify the invention of Bar-Tal et al. such that the method applies IRE electroporation 
Claim 2 is rejected upon the same rationale as applied to claim 10. 
Claim 3 is rejected upon the same rationale as applied to claim 11. 
Claim 4 is rejected upon the same rationale as applied to claim 12. 
Claim 5 is rejected upon the same rationale as applied to claim 13. 
Claim 6 is rejected upon the same rationale as applied to claim 14. 
Claim 7 is rejected upon the same rationale as applied to claim 15. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Tal et al. (2017/0014181) in view of Pearson et al. (2010/0250209), as applied to claim 1, in further view of Callas et al. (2012/0095459). 
Claim 8 is rejected upon the same rationale as applied to claim 16. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. 10,517,670 in view of Pearson et al. (2010/0250209). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a system for applying irreversible electroporation pulses to tissue, the system comprising: a probe configured to applying irreversible electroporation (IRE) pulses to tissue over a time period to form a lesion in the tissue; and a processor configured to: measure a contact force applied to the tissue by the probe over the time period; calculate an IRE index based on the measured contact force and on a power level of the IRE pulses; and cease application of the IRE pulses to the tissue in response to the calculated IRE index reaching a prespecified target IRE index value.  U.S. Patent No. 10,517,670 fails to disclose the method to be applying IRE electroporation pulses to tissue.  However, Pearson et al. disclose a method of estimating a treatment region of a device where the method can be performed using electroporation pulsed energy or RF ablation energy.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was effective filed to modify the invention of U.S. Patent No. 10,517,670 such that the method applies IRE electroporation pulses to tissue, since Applicant has not disclosed that using IRE electroporation pulses solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with IRE electroporation pulses as Pearson et al. teaches IRE electroporation pulses and RF energy to be equivalents in the art.  .  U.S. Patent No. 10,517,670 fails to specifically disclose the processor is further configured to measure the power level by measuring a peak voltage of the IRE pulses.  However, since it is Claims 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,517,670. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a system for applying irreversible electroporation pulses to tissue, the system comprising: a probe configured to applying irreversible electroporation (IRE) pulses to tissue over a time period to form a lesion in the tissue; and a processor configured to: measure a contact force applied to the tissue by the probe over the time period; calculate an IRE index based on the measured contact force and on a power level of the IRE pulses; and cease application of the IRE pulses to the tissue in response to the calculated IRE index reaching a prespecified target IRE index value.  U.S. Patent No. 10,517,670 fails to specifically disclose the processor is further configured to measure the power level by measuring a peak voltage of the IRE pulses.  However, since it is well known to one of ordinary skill in the art that power can be calculated by sensed voltage and current, it would have been obvious to one of ordinary skill in the art to modify the invention of U.S. Patent No. 10,517,670 such that the processor is further configured to measure the power level by measuring a peak voltage of the IRE pulses as one of ordinary skill in the art recognizes the predictable result of a calculated power. Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,517,670 in view of Callas et al. (2012/0095459).  U.S. Patent No. 10,517,670 fails disclose the processor is further configured to simulate an electric field produced by the IRE pulses to estimate a planned depth of the lesion.  However, Callas et al. disclose a method of applying irreversible electroporation pulses to tissue comprising a processor (40) is further configured to simulate an electric field produced by the IRE pulses to estimate a planned depth of the lesion.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of U.S. Patent No. 10,517,670 fails such that the processor is further configured to simulate an electric field produced by the IRE pulses to estimate a planned depth of the lesion in order to provide the benefit of displaying depth of the electric field to the operator as taught by Callas et al. ([0046])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794